                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES—GENERAL

Case No. CV 18-5639-MWF (JPRx)                   Date: October 23, 2018
Title:   Tal Amar v. Excalibur Moving Group, LLC
Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

          Deputy Clerk:                            Court Reporter:
          Rita Sanchez                             Not Reported

          Attorneys Present for Plaintiff:         Attorneys Present for Defendant:
          None Present                             None Present

Proceedings (In Chambers): ORDER RE: MOTION FOR ENTRY OF DEFAULT
                           JUDGMENT AND PERMANENT INJUNCTION
                           [19]

      Before the Court is Plaintiff Tal Amar dba Excalibur’s (“Tal Amar”) Motion for
Entry of Default Judgment against Defendant Excalibur Moving Group, LLC (“EMG”)
(the “Motion”), filed on September 16, 2018. (Docket No. 19). Plaintiff filed a
Statement of No Opposition on October 5, 2018. (Docket No. 21).

      The Court has read and considered the Complaint and the papers filed in
connection with the unopposed Motion, and held a hearing on October 22, 2018. No
one purporting to represent Defendant appeared at the hearing.

       For the reasons set forth below, the Motion is GRANTED. Plaintiff has
satisfied all procedural and substantive requirements for a default judgment.

I.    BACKGROUND

       The Complaint contains the following allegations, which are accepted as true for
purposes of the Motion. See Fed. R. Civ. P. 8(b)(6); NewGen, LLC v. Safe Cig, LLC,
840 F.3d 606, 617 (9th Cir. 2016) (“[U]pon default the factual allegations of the
complaint, except those relating to the amount of damages, will be taken as true.”)
(internal quotation marks and citations omitted).

      Plaintiff is a licensed carrier engaged in the business of providing moving and
storage services primarily in California. (Complaint (“Compl.”) ¶ 9 (Docket No. 1)).
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              1
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 18-5639-MWF (JPRx)                   Date: October 23, 2018
Title:   Tal Amar v. Excalibur Moving Group, LLC
Plaintiff has provided moving and storage services under the name Excalibur since at
least May 2005. (Id.). Since May 2005, Plaintiff has continuously and extensively
used the name Excalibur and various Excalibur-related marks to identify his moving
and storage services. (Id. ¶ 10). Plaintiff has operated the website
www.excaliburmovers.com to advertise his services since 2007. (Id.).

       Plaintiff is the owner of United States Trademark Registration Number
4,746,594 for the mark “Excalibur,” which has been registered since March 17, 2015.
(Compl. ¶ 11). Plaintiff uses his mark in connection with “furniture moving, furniture
storage, moving van services for furniture and household or office goods of others,
packaging furniture and household or office good for transportation, transportation of
household or office goods of others,” with a date of first use in commerce as early as
May 15, 2005. (Id.). Over the years, Plaintiff has prominently displayed Excalibur
and Excalibur-related marks on promotion materials such as clothing and decals. (Id.
¶ 29). Plaintiff’s Excalibur-related marks are readily recognized and have become
famous among customers, members of the trade, and the general public. (Id. ¶ 28).

       Defendant is a limited liability company organized and existing under the laws
of the State of Florida, having its principal place of business in Boynton Beach,
Florida. (Compl. ¶ 6). Defendant is a licensed broker engaged in the business of
offering moving services to customers throughout the United States, including
California. (Id. ¶ 13). Defendant began operating its business under the name
“Excalibur Moving Group” in October 2017, using the name for its moving and
storage services and promotion materials. (Id. ¶¶ 14-15). Defendant also offers its
services to customers through its website, www.excaliburmovinggroup.com. (Id.
¶ 16).

      In the Motion, Plaintiff claims to have first discovered the existence of EMG
through the posting of negative reviews on various social media outlets. (Mot. at 3).
Over the last several months, Plaintiff has received negative reviews intended for
Defendant. (Id.). Based on client records, Plaintiff knows that at least seven 1-star
reviews are not from his customers. (Id.). Several of the reviews mention that
customers contracted with a broker, not a carrier. (Id. at 3-4). Several of the reviews

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              2
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 18-5639-MWF (JPRx)                   Date: October 23, 2018
Title:   Tal Amar v. Excalibur Moving Group, LLC
also mention routes that Plaintiff does not operate, as Plaintiff only handles moves that
either originate or terminate in California. (Id. at 5).

       Between December 2017 and January 2018, Plaintiff attempted to contact
Defendant several times to request that Defendant cease using the Excalibur name.
(Mot. at 6-7). Plaintiff was able to speak with one of Defendant’s sale representatives,
who connected Plaintiff to Anthony Regalbuto, the owner of EMG. (Id. at 7).
Regalbuto asked Plaintiff to call back, but Plaintiff has not been able to make contact
with Regalbuto since. (Id.). On one occasion, Plaintiff was called by a person
claiming to be Defendant’s lawyer, but Plaintiff has not heard back from this person
either. (Id.).

      Since December 2007, Plaintiff has seen a decrease in total revenue of about
$200,000. (Declaration of Tal Amar (Tal Amar Decl.”) ¶ 44 (Docket No. 19-3)).
From January to August 2018, Plaintiff’s total revenue was about $2,455,000, for a
monthly average revenue of about $306,875. (Id. ¶ 43). For the same time period in
2017, Plaintiff’s total revenue was about $2,653,000, for a monthly average revenue of
about $331,625. (Id.).

        On June 26, 2018, Plaintiff commenced this action asserting five claims for
relief: (1) trademark infringement in violation of the Lanham Act, 15 U.S.C. § 1114;
(2) false designation of origin and misrepresentation in violation of the Lanham Act,
15 U.S.C. § 1125(a)(1)(A); (3) false advertising in violation of the Lanham Act, 15
U.S.C. § 1125(a)(1)(B); (4) trademark infringement pursuant to California common
law and California Business and Professions Code § 14330; and (5) unfair competition
in violation of California common law and California Business and Professions Code
§§ 17200 and 17500. (Compl. ¶¶ 20-53).

      On August 20, 2018, the Court entered a preliminary injunction enjoining
Defendant and its affiliates from infringing on Plaintiff’s trademark pending final
determination of the action. (Docket No. 18).

      Through the Motion, Plaintiff seeks a judgment against Defendant for $600,000;
$15,600 in attorneys’ fees; and a permanent injunction. (Mot. at 18).
______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              3
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 18-5639-MWF (JPRx)                   Date: October 23, 2018
Title:   Tal Amar v. Excalibur Moving Group, LLC
II.   DISCUSSION

      A.     Service and Other Procedural Requirements

      Having reviewed the filings in this action, the Court is satisfied that Plaintiff has
met all procedural requirements for obtaining a default judgment against Defendant.

      On July 16, 2018, Plaintiff’s service processor personally served Defendant by
leaving a copy of the Summons and Complaint with Joseph Tonanto at Defendant’s
place of business, located at 639 E. Ocean Ave., Suite 406, Boynton Beach, Florida,
33435. (Proof of Service (Docket No. 12)). Mr. Tonanto is a manager of EMG. (Id.).
Accordingly, under Federal Rule of Civil Procedure 4, the Court is satisfied that
Defendant was properly served and did receive actual notice of this lawsuit.

       As a matter of discretion, the Court also requires that a plaintiff serve an
application for default judgment on the relevant defendant(s). The Court does not
require service under Rule 4, but does require that the service is reasonably likely to
provide notice to the defendant(s). On June 27, 2018, Plaintiff sent the Motion papers
to Defendant at 639 E. Ocean Ave., Suite 406, Boynton Beach, Florida, 33435 via first
class U.S. mail and to Defendant’s business email address. (Docket No. 20). The
Court is therefore satisfied that Defendant has actual notice of the Motion. At the
hearing, Plaintiff indicated that he has heard nothing since commencing this action
from Defendant or anyone purporting to represent Defendant.

       Federal Rule of Civil Procedure 55(b) permits a court-ordered default judgment
following the entry of default by the clerk under Rule 55(a). Having reviewed the
filings in this action, the Court determines that the procedural requirements imposed by
Federal Rule of Civil Procedure 55 and Local Rule 55-1 are met as to Defendant: (1)
the Clerk entered Defendant’s default on August 16, 2018; (2) Defendant failed to
respond to the Complaint; (3) Defendant is not an infant or incompetent person; (4)
Defendant is not serving in the military and thus the Service Members Civil Relief Act
does not apply; and (5) Plaintiff served Defendant with notice of the Motion and

______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              4
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

Case No. CV 18-5639-MWF (JPRx)                   Date: October 23, 2018
Title:   Tal Amar v. Excalibur Moving Group, LLC
supporting papers on June 27, 2018, in a manner deemed appropriate by the Court.
(See Docket Nos. 16, 20).

       Accordingly, Plaintiff has satisfied the procedural requirements for obtaining
entry of a default judgment.

      B.     The Eitel Factors

       The choice as to whether a default judgment should be entered is at the sole
discretion of the trial court. Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980).
The Ninth Circuit has determined that a court should consider seven discretionary
factors before rendering a decision on motion for default judgment. Eitel v. McCool,
782 F.2d 1470, 1471-72 (9th Cir. 1986).

        The seven factors are: (1) the possibility of prejudice to the plaintiff, (2) the
merits of the plaintiff’s substantive claim, (3) the sufficiency of the complaint, (4) the
sum of money at stake in the action, (5) the possibility of a dispute concerning material
facts, (6) whether the default was due to excusable neglect, and (7) the strong policy
underlying the Federal Rules of Civil Procedure favoring a decision on the merits. Id.

      The Court determines that, with the exception of the strong policy favoring a
decision on the merits, which is not dispositive, the Eitel factors weigh in favor of
granting the Motion.

      C.     Remedies

       Having determined that default judgment is appropriate, the Court next must
consider remedies. Plaintiff seeks an award of $600,000, representing treble money
damages; attorneys’ fees in the amount of $15,600; and injunctive relief. (Mot. at 18).
Plaintiff’s request is proper because it does not “differ in kind from, or exceed in
amount, what is demanded in the pleadings.” Craigslist, Inc. v. Naturemarket, Inc.,
694 F. Supp. 2d 1039, 1051 (N.D. Cal. 2010) (quoting Fed. R. Civ. P. 54(c)).


______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              5
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES—GENERAL

Case No. CV 18-5639-MWF (JPRx)                   Date: October 23, 2018
Title:   Tal Amar v. Excalibur Moving Group, LLC
             1.    Damages

      Plaintiff first seeks damages totaling $600,000, representing treble money
damages from lost revenue for the eight months between January 2018 and August of
2018. (Mot. at 8). During this time period, Plaintiff’s total revenue was about
$2,455,000, for a monthly average revenue of about $306,875. (Tal Amar Decl. ¶ 43).
For the same time period in 2017, Plaintiff’s total revenue was about $2,653,000, for a
monthly average revenue of about $331,625. (Id.). This represents $198,000 in lost
revenue during the relevant time period. (Mot. at 17).

      The Court is satisfied with Plaintiff’s calculation of its damages arising from
Defendants’ infringement. Accordingly, the Court awards Plaintiff a total of $600,000
in damages.

             2.    Attorneys’ Fees

       Plaintiff also requests attorneys’ fees under section 1117(a) of the Lanham Act,
which authorizes reasonable attorneys’ fees for the prevailing party in “exceptional
case[s].” (Mot. at 17). “A trademark case is exceptional where [as here] the district
court finds that the defendant acted maliciously, fraudulently, deliberately, or
willfully.” Watec Co. v. Liu, 403 F.3d 645, 656 (9th Cir. 2005).

       The Court agrees that an award of attorneys’ fees is warranted in this action.
The Court will award Plaintiff its reasonable attorneys’ fees based upon the damages
award of $600,000. Plaintiff asks for reasonable fees as set forth in the default
judgment fee schedule under Local Rule 55-3. (Mot. at 17). The Local Rule provides
that for any damages award greater than $100,000, reasonable attorneys’ fees amounts
to $5,600 plus 2% of the amount over $100,000. Because the Court has calculated a
total damage award of $600,000 the Court GRANTS Plaintiff’s request and awards
$15,600 ($5,600 + (500,000 x 0.02)) in attorneys’ fees.




______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              6
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES—GENERAL

Case No. CV 18-5639-MWF (JPRx)                   Date: October 23, 2018
Title:   Tal Amar v. Excalibur Moving Group, LLC
             3.    Injunctive Relief

       Finally, Plaintiff requests entry of a permanent injunction. “Under the Lanham
Act, ‘the district court has the power to grant injunctions according to principles of
equity and upon such terms as the court may deem reasonable, to prevent the violation
of any right of the trademark owner.’” Wecosign, Inc. v. IFG Holdings, Inc., 845 F.
Supp. 2d 1072, 1083 (quoting Reno Air Racing Ass’n v. McCord, 452 F.3d 1126, 1137
(9th Cir. 2006)) (internal quotation marks and alterations omitted). Indeed,
“[i]njunctive relief is the remedy of choice for trademark and unfair competition cases,
since there is no adequate remedy at law for the injury caused by a defendant’s
continuing infringement.” Century 21 Real Estate Corp. v. Sandlin, 846 F.2d 1175,
1180 (9th Cir. 1988).

      Plaintiff requests entry of a permanent injunction restraining Defendant from:

      (a) infringing upon Tal Amar’s Trademark Registration No. 4,746,594;

      (b) using EXCALIBUR MOVING GROUP, or any name or phrase including
      “EXCALIBUR” for or in connection with marketing, advertising, promoting
      and/or selling moving and storage services or related goods/services;

      (c) using any word, name, mark, designation, logo or other materials for or in
      connection with marketing, advertising, promoting and/or selling moving and
      storage services or related goods/services – which is likely to cause confusion,
      mistake or deception as to source relative to any of Plaintiff’s names, marks,
      designations of origin, logos, including EXCALIBUR, EXCALIBUR-related
      marks, or phrases including “EXCALIBUR”;

      (d) using a website or domain name including the word “Excalibur” for
      marketing, advertising, promoting and/or selling moving and storage services;

      (e) passing off their goods/services as Tal Amar’s goods/services;


______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              7
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

Case No. CV 18-5639-MWF (JPRx)                   Date: October 23, 2018
Title:   Tal Amar v. Excalibur Moving Group, LLC
         (f) practicing unfair competition, unfair trade practices, false advertising and/or
         misappropriation of Tal Amar’s trade identity; and

         (g) practicing any conduct aimed at or likely to result in diverting business
         intended for Tal Amar or injuring Tal Amar’s good will and business reputation
         by way of imitation, misappropriation, false statements, fraud, advertising and/or
         deception.

(See Proposed Permanent Injunction (Docket No. 19-7)).

       Plaintiff has demonstrated that, absent entry of a permanent injunction, it is
possible that Defendant or its affiliates will continue to infringe on Plaintiff’s
trademark, especially since Defendant has failed to heed the Court’s preliminary
injunction issued on August 20, 2018. As in Philip Morris USA, Inc. v. Castworld
Prod., Inc., “[f]ailure to grant the injunction would needlessly expose the Plaintiff to
the risk of continuing irreparable harm.” 219 F.R.D. 494, 502 (C.D. Cal. 2003). The
Court finds that these terms are reasonable.

      Accordingly, Plaintiff’s request for entry of a permanent injunction in
accordance with the above terms is GRANTED.

III.     CONCLUSION

         For the foregoing reasons, the Motion is GRANTED. A separate judgment will
issue.

         IT IS SO ORDERED.




______________________________________________________________________________
                         CIVIL MINUTES—GENERAL                              8
